DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusuda et al (hereinafter, Kusuda) (US 7,764,118 B2).
Regarding claim 1, Kusuda (Fig. 2) discloses an offset-cancellation circuit comprising: a first amplification stage (Gm3) comprising a gain of the first amplification stage and configured to receive an offset voltage of a first amplifier (Gm1) and configured to be coupled and decoupled from the first amplifier(where choppers 32 & 40 being used to connect and disconnect the Gm3 from Gm1); a storage element (see Fig. 6 having capacitor C3 and C6) configured to be coupled to and decoupled from the first amplification stage and configured to store a potential difference output by the first .

Allowable Subject Matter

Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-11 call for among others, wherein the offset voltage comprises a difference between a first output of the first amplifier and a second output of the first amplifier when a first input of the first amplifier and a second input of the first amplifier are coupled to a common mode.
Claims 12-26 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 12-21 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "the first input of the input amplifier and the second input of the input amplifier are coupled to a common mode to 
Claims 22-26 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of “generating the offset voltage between a first output of the amplifier and a second output of the amplifier by coupling a first input of the amplifier and a second input of the amplifier to a common mode; receiving the offset voltage at a first input of a first amplification stage and a second input of the first amplification stage; storing a potential difference determined by a first gain of the first amplification stage and the offset voltage in a storage element . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843